



Exhibit 10.2


FORM OF RESTRICTED STOCK GRANT AGREEMENT
WASHINGTON FEDERAL, INC.


 
THIS AGREEMENT is made this_________ (hereinafter referred to as the “Date of
Grant”) by and between Washington Federal, Inc. (the “Company”) and _________,
an employee of the Company (the “Employee”)
WHEREAS, the employee is currently xxxxxxx officer title of the Company; and
WHEREAS, the Company desires to grant the Employee xxxx shares of restricted
common stock, as described herein, pursuant to the Washington Federal, Inc. 2011
Incentive Plan (the “Plan”) Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.
NOW, THEREFORE, in consideration of the mutual covenant hereinafter set forth
and for other good and valuable consideration, the Company and the Employee
agree as follows:
1.
Restricted Stock Grant. The Company hereby grant to Employee an award consisting
of a total of x,xxx shares of common stock, $1.00 par value per share, of the
Company, upon the terms and conditions contained in this Agreement and the Plan
(“Restricted Stock Award”).

2.
Restriction Period. The maximum restriction period applicable to the Restricted
Stock Award granted hereunder is xxx (x) years, except as otherwise provided
herein. On 10/31/xx, provided that the Employee remains in the continuous
service of the Company through such date, one-________ (1/__) of the shares of
Restricted Stock Award shall be released from restriction, distributed to the
Employee and be vested and unrestricted. On each of October 31, 20xx, October
31, 20xx (add year for second (2nd), third (3rd), etc. vesting dates), provided
that the Employee remains in the continuous service of the Company through each
such date, an additional one-_____ (1/__) of the Restricted Stock Award shall be
released from restriction, distributed to the Employee and be vested and
unrestricted. If the service of the Employee is terminated prior to the date any
Restricted Stock Award is vested for any reason (except as specifically provided
in Sections 3 and 4 below), the Employee shall forfeit the right to any shares
of the Restricted Stock Award that have not theretofore been earned and vested.

Any stock dividends paid in respect of unvested Restricted Stock Award shall be
treated as additional Restricted Stock and shall be subject to the same
restrictions and other terms and conditions that apply to the unvested
Restricted Stock in respect of which such stock dividends are issued
3.
Death and Disability. Notwithstanding Section 2 above, all shares of the
Restricted Stock Award shall be deemed to be vested and unrestricted and shall
be distributed to the Employee or his heirs, as applicable, in the event that
the service of the Employee terminates due to death or “Disability,” as defined
in the Plan, as of the Employee’s last day of service with the Company.

4.
Change in Control. Notwithstanding Section 2 above, all shares of the Restricted
Stock Award shall be deemed to be vested and unrestricted and shall be
distributed to the Employee in the event of a “Change in Control” of the
Company, as defined in the Plan, as of the effective date of such Change in
Control.

5.
Delivery of Stock. Whenever shares of the Restricted Stock Award are released
from restriction, the Company shall, subject to the implementation of an
arrangement between the Company and the Employee to effect all necessary tax
withholding, issue a certificate to the Employee for such unrestricted shares.
Such certificate shall, however, reflect any applicable restrictions under
federal securities laws. The Company shall follow all requisite procedures to
deliver such certificates to the Employee; provided, however, that such delivery
may be postponed to enable the Company to comply with any applicable procedures,
regulation or listing requirements of any governmental agency, stock exchange or
regulatory agency.

6.
Shareholders Rights. Employee will not be paid cash dividends or be entitled to
vote on unvested shares of the Restricted Stock Award until such shares have
vested as set forth herein.

7.
Employment at Will. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT,
THE PLAN, AND THE TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT OR SERVICE WITH THE






--------------------------------------------------------------------------------





COMPANY FOR ANY PERIOD AT ALL, AND SHALL NOT INTERFERE WITH THE EMPLOYEE’S RIGHT
OR THE COMPANY’S RIGHT TO TERMINATE THE EMPLOYEE’S RELATIONSHIP WITH THE COMPANY
AT ANY TIME, WITH OR WITHOUT CAUSE OR NOTICE.


By your signature and the Company’s signature below, you and the Company agree
that these restricted shares are granted under and governed by the terms and
conditions of the Plan, as amended and this Agreement, all of which are attached
and made a part of this document.


WASHINGTON FEDERAL, INC.
 
EMPLOYEE
 
_____________________________
 
_____________________________
Chief Executive Officer
 
[Name]
 





                    


 
                                                                            









